Henry, Associate Justice.—
The defendant claims title to the land, in controversy through a judgment against defendant for money and sale under an execution issued on the judgment.
It appears that plaintiff was served with citation in the State of Colorado, where he then resided, on the 8th June, 1886, issued by a justice of the peace for Tarrant County, in this State.
The service was such as our statutes prescribe for non-residents.
The judgment of the District Court in favor of plaintiff was predicated upon the judge's conclusion of law, made part of the record, that “the judgment of the justice and sale under it were void.”
The defendant being at the time the proceedings were had a non-resident of this State, and not having been personally served within its limits with process, or voluntarily appeared, the court was without jurisdiction, and the conclusion of the judge is correct. Pennoyer v. Neff, 95 U. S., 714.
The judgment is affirmed.
Affirmed.
Delivered April 23, 1889.